Clarke, J.:
After the proceedings outlined in the opinion in this same matter (167 App. Div. 237), handed down herewith, the case was regularly called before Mr. Surrogate Fowler, holding the Trial Term, upon Monday, January eighteenth, to which date the trial had been adjourned pursuant to the stipulation made in open court referred to. On the morning call of the calendar counsel asked for an adjournment until the afternoon until the new counsel could be present, which was granted. At two o’clock the contestant, his attorney and counsel were present and the case was again called. Whereupon the proceedings had, which have been outlined in the opinion referred to, were called to the attention of the surrogate presiding. The contestant took the position that this case was to be tried before a jury under the order granted. The surrogate stated that *244he had seen no such order and that he had made no such order; “ That the learned surrogate sitting at Chambers must have been under a misapprehension. I can hardly assume that the order has been made, but if it has been made, I will vacate that order. Are you ready for trial ? ” Counsel for contestant stated that ‘ ‘ under the circumstances we are forced to withdraw ” and thereupon contestant and his attorney and counsel left the court room. The witnesses were thereupon called and fully examined and the will was admitted to probate and letters testamentary issued thereunder. Subsequently the contestant moved to set aside the probate and the proceedings as upon a default. But there was no default. There was a deliberate abandonment of the case after it had been set down for trial upon stipulation made in open court and it is not to be treated as an inadvertent default. For that abandonment the appellant has exhibited no satisfactory excuse.
The orders appealed from should each be affirmed, with ten dollars costs and disbursements to the respondent.
Ingraham, P. J., Scott, Dowling and Hotchkiss, JJ., concurred.
Orders affirmed, with ten dollars costs and disbursements.